 

Exhibit 10.26

AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY
INDEPENDENT INSURANCE AGENT STOCK OPTION PLAN

WHEREAS, the Board of Directors of American Equity Investment Life Holding
Company (the “Company”) deems it in the best interest of the Company that
independent insurance agents (“Agents”) who are significant producers for the
Company’s wholly owned operating subsidiary, American Equity Investment Life
Insurance Company, be given an opportunity to acquire an interest in the
operation and growth of the Company as a means of assuring their maximum effort
and continued association with the Company; and

WHEREAS, the Board believes that the Company can best obtain these and other
benefits by granting stock options to Agents designated from time to time,
pursuant to this Plan;

NOW, THEREFORE, the Board does hereby adopt this Independent Insurance Agent
Stock Option Plan, effective as of January 1, 2007, with such terms and
conditions set forth below.

ARTICLE I

DEFINITIONS

Except where the context otherwise indicates, the following definitions apply:

1.1                                 “Agent” means an individual who has been
validly appointed by American Equity as a sales agent for American Equity’s
products in applicable jurisdictions and who has a valid and existing agent’s
contract with American Equity in effect and not terminated prior to any grant of
Options under this Plan.

1.2                                 “Agreement” means a written agreement
granting an Option that is executed by the Company and the Optionee.

1.3                                 “American Equity” means American Equity
Investment Life Insurance Company, a life insurance company domiciled in the
State of Iowa.

1.4                                 “Board” means the Board of Directors of the
Company.

1.5                                 “Code” means the Internal Revenue Code of
1986, as amended.

1.6                                 “Committee” means the Executive Committee of
the Board.

1.7                                 “Common Stock” means the common stock, par
value $1.00 per share, of the Company.

1.8                                 “Company” means American Equity Investment
Life Holding Company, an Iowa corporation.

--------------------------------------------------------------------------------


 

1.9                                 “Date of Exercise” means the date on which
the Company receives notice of the exercise of an Option and payment of the
exercise price in accordance with the terms of Article VII hereof.

1.10                           “Date of Grant” means the date on which an Option
is granted under the Plan.

1.11                           “Director” means a member of the Board of
Directors of the Company.

1.12                           “Disability” means permanent and total disability
within the meaning of Section 22(e)(3) of the Code, as determined by the
Committee.

1.13                           “Fair Market Value” of a Share as of a particular
date means (1) the closing sale price reported for such Share on the national
securities exchange or national market system on which such stock is principally
traded as of such date, or (2) if the Shares are not then listed on a national
securities exchange or national market system, or the value of such Shares is
not otherwise determinable, such value as determined by the Committee in good
faith in its sole discretion.

1.14                           “Option” means an option to purchase Shares
granted under the Plan.

1.15                           “Option Period” means the period during which an
Option may be exercised.

1.16                           “Option Price” means the price per Share at which
an Option may be exercised, provided, however, that the Option Price shall not
be less than the Fair Market Value of a Share as of the Date of Grant. The
Option Price of any Option shall be subject to adjustment to the extent provided
in Article IX hereof, but subject to Section 6.2 hereof.

1.17                           “Optionee” means an Agent to whom an Option has
been granted under this Plan.

1.18                           “Plan” means the American Equity Investment Life
Holding Company Independent Insurance Agent Option Plan.

1.19                           “Share” means a share of Common Stock.

ARTICLE II

PURPOSE

The Plan is intended to assist the Company and American Equity in attracting and
retaining Agents of outstanding ability and to promote the identification of
their interests with those of the stockholders of the Company.

2

--------------------------------------------------------------------------------


 

ARTICLE III

ADMINISTRATION

The Committee shall administer the Plan and shall have plenary authority and
discretion, subject to the provisions of the Plan, to determine the terms (which
terms need not be identical) of all Options including, but not limited to, which
Agents shall be granted Options, the time or times at which Options are granted,
the Option Price, the number of Shares subject to an Option, any provisions
relating to vesting, any circumstances in which Options terminate or Shares may
be repurchased by the Company, the period during which Options may be exercised
and any other terms, conditions or restrictions on Options. In making these
determinations, the Committee may adopt rules from time to time regarding sales
production criteria for the granting of Options, and such other factors as the
Committee in its discretion shall deem relevant. Subject to the provisions of
the Plan, the Committee shall have plenary authority to construe and interpret
the Plan and the Agreements, to prescribe, amend and rescind rules and
regulations relating to the Plan and to make all other determinations deemed
necessary or advisable for the administration of the Plan, including, but not
limited to, any determination to accelerate the vesting or exercisability of
outstanding Options. The determinations of the Committee on the matters referred
to in this Article III shall be binding and final.

ARTICLE IV

ELIGIBILITY

Options may be granted only to Agents who meet the requirements established by
the Committee from time to time, including without limitation rules regarding
sales production criteria.

ARTICLE V

STOCK SUBJECT TO THE PLAN

5.1           Number of Shares Reserved.  Subject to adjustment as provided in
Article IX hereof, the maximum number of Shares that may be issued under the
Plan is 2,500,000 Shares.

5.2           Terminated Options Available for Grant.  If an Option expires or
terminates for any reason without having been fully exercised, the unissued
Shares which had been subject to such Option shall become available for the
grant of additional Options.

ARTICLE VI

OPTIONS

6.1           Option Period.  The Option Period for Options granted to eligible
individuals shall be determined by the Committee and specifically set forth in
the Agreement; provided, however, that (a) an Option shall not be exercisable
after ten years from its Date of Grant; (b) an Option granted to an Agent whose
agent’s contract with American Equity is terminated for any

3

--------------------------------------------------------------------------------


 

reason, with or without cause, shall expire upon such termination and shall
thereby be forfeited; and (b) in the case of the death or Disability of an
Optionee, the Option Period shall expire unless exercised within one (1) year
after the date of death or the cessation of service by the Optionee by reason of
the Disability.  In the event of the death of the Optionee, his or her Options
may be exercised by the Optionee’s designated beneficiary.  Nothing contained
herein shall be construed to extend the ultimate term of the Option beyond the
period of time as set out above.

6.2           No Reissuance at Reduced Price.  Notwithstanding anything to the
contrary in this Plan, no Option shall be issued in exchange for or as a
reissuance of any outstanding Option or the Option Price for any outstanding
Option shall not be changed, if the effect of such exchange or change would be
to reduce the Option Price for any outstanding Option, except as necessary to
reflect the effect of a stock split, stock dividend or similar event as
described in Article IX hereof or a “Change of Control,” as hereinafter defined.

ARTICLE VII

EXERCISE OF OPTIONS

7.1           Notice of Exercise.  An Option may, subject to the terms of the
applicable Agreement under which it is granted, be exercised in whole or in part
by the delivery to the Company of written notice of the exercise, in such form
as the Committee may prescribe, accompanied by full payment of the Option Price
for the Shares with respect to which the Option is exercised as provided in
Section 7.2 hereof.

7.2           Payment of Exercise Price.  Payment of the aggregate Option Price
for the Shares with respect to which an Option is being exercised shall be made
in cash; provided, however, that the Committee, in its sole discretion, may
provide in an Agreement that part or all of such payment may be made by the
Optionee in one or more of the following manners:

a.                                       By delivery (including constructive
delivery) to the Company of Shares valued at Fair Market Value on Date of
Exercise;

b.                                      By delivery on a form prescribed by the
Committee of a properly executed exercise notice and irrevocable instructions to
a registered securities broker approved by the Committee to sell Shares together
with prompt delivery of cash to the Company.

7.3           Minimum Exercise.  No Option may be exercised for less than one
hundred (100) shares or, if fewer, the number of Shares remaining subject to the
Option.

7.4           Minimum Vesting Period.  In the absence of a specified vesting
schedule established by the Committee and set forth in the applicable agreement
evidencing the grant of any options, all options will vest six months after the
date of grant.  However, should the agent’s contract of any Optionee be
terminated for any reason (except to the extent provided in Section 7.6, by
reason of death or Disability) with or without cause, prior to the expiration of
six months

4

--------------------------------------------------------------------------------


 

or the vesting schedule established by the Committee, whichever is the later,
the Optionee will forfeit all options not fully vested on the effective date of
such termination.

7.5           Acceleration of Vesting.  If an Option contains a vesting schedule
or has not become totally exercisable as of the date of any of the following
events, such vesting schedule shall be accelerated, and/or any other
restrictions on exercise shall be removed:

(i)         The death of the Optionee;

(ii)        The Disability of the Optionee;

(iii)       A “Change of Control” as hereinafter defined.

7.6           Change of Control.  For purposes of this Plan, unless otherwise
defined in an Agreement, a “Change of Control” shall be deemed to have occurred
on such date if:

(i)                                     Any person, organization or association
of persons or organizations acting in concert, excluding affiliates of the
Company itself or any benefit plan of the Company or any affiliate thereof,
shall acquire more than twenty percent (20%) of the outstanding voting stock of
the Company in whole or in part by means of an offer made publicly to the
holders of all or substantially all of the outstanding shares of any one or more
classes of the voting securities of the Company to acquire such shares for cash,
other property or a combination thereof; or

(ii)                                  Any person, organization or association of
persons or organizations acting in concert shall succeed in electing two or more
directors in any one election in opposition to those proposed by management; or

(iii)                               The Company transfers all or substantially
all of its operating properties and assets to another person, organization or
association of persons or organizations, excluding affiliates of the Company
itself; or

(iv)                              The Company shall consolidate with or merge
into any person, firm, corporation or other entity unless the Company or one of
its affiliates shall be the continuing corporation or the successor corporation;

ARTICLE VIII

RESTRICTIONS ON TRANSFER

Options shall not be transferable other than by will or the laws of descent and
distribution. An Option may be exercised during the Optionee’s lifetime only by
the Optionee or, in the event of his or her legal disability, by his or her
legal representative. The Shares acquired pursuant to the Plan shall be subject
to such restrictions and agreements regarding sale, assignment, encumbrances, or
other transfers or dispositions thereof as are in effect among the stockholders
of the Company at the time such Shares are acquired or as the Committee shall
deem appropriate or as are required by applicable law.

5

--------------------------------------------------------------------------------


 

ARTICLE IX

CAPITAL ADJUSTMENT

In the event of any change in the outstanding Common Stock by reason of any
stock dividend, splitup (or reverse stock split), recapitalization,
reclassification, reorganization, reincorporation, combination or exchange of
shares, merger, consolidation, liquidation or similar change in corporate
structure, the Committee shall, in its discretion and to the extent necessary to
compensate for the effect thereof, provide for an equitable substitution for or
adjustment in (i) the number and class of Shares subject to outstanding Options,
(ii) the Option Price of outstanding Options, and (iii) the aggregate number and
class of Shares that may be issued under the Plan.

ARTICLE X

TERMINATION OR AMENDMENT

The Board may amend, alter, suspend or terminate the Plan in any respect at any
time; provided, however, that no amendment, alteration, suspension or
termination of the Plan shall be made by the Board without approval of each
affected Optionee if such amendment, alteration, suspension or termination would
adversely affect his or her vested rights or obligations under any Option
granted prior to the date of such amendment, alteration, suspension or
termination or without shareholder approval to the extent such approval is
required by applicable law or an exchange, market or other listing requirement. 
No Option may be granted nor any Shares issued under the Plan during any
suspension or after termination of the Plan.

ARTICLE XI

MODIFICATION; EXTENSION AND RENEWAL OF OPTIONS; SUBSTITUTED OPTIONS

Subject to the terms and conditions of the Plan, the Committee may modify,
extend or renew the terms of any outstanding Options, or accept the surrender of
outstanding Options granted under the Plan or options granted under any other
plan of the Company (to the extent not theretofore exercised) and authorize the
granting of new Options in substitution therefor (to the extent not theretofore
exercised). Subject to Section 6.2 hereof, any such substituted Options may
specify a longer term than the surrendered options, or have any other provisions
that are authorized by the Plan. Notwithstanding the foregoing, however, no
modification of an Option shall, without the consent of the Optionee, alter or
impair any of the Optionee’s rights or obligations under such Option.

ARTICLE XII

EFFECTIVENESS OF THE PLAN

The Plan and any amendment thereto shall be effective on the date on which it is
adopted by the Board.

6

--------------------------------------------------------------------------------


 

ARTICLE XIII

TAXES PAYABLE BY AGENT

Any and all taxes and other withholding obligations payable in connection with
or relating to the grant or exercise of an Option, and/or the sale of any Shares
by Optionee, shall be the sole responsibility of the Optionee.

ARTICLE XIV

TERM OF THE PLAN

Unless sooner terminated by the Board pursuant to Article X hereof, the Plan
shall terminate on January 1, 2010, and no Options may be granted after such
date. The termination of the Plan shall not affect the validity of any Option
outstanding on the date of termination.

ARTICLE XV

INDEMNIFICATION OF COMMITTEE

In addition to such other rights of indemnification as they may have as
Directors or as members of the Committee, the members of the Committee shall be
indemnified by the Company against the reasonable expenses, including attorneys’
fees, actually and reasonably incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan, any Agreement or any Option granted
hereunder, and against all amounts reasonably paid by them in settlement thereof
or paid by them in satisfaction of a judgment in any such action, suit or
proceeding, if such members acted in good faith and in a manner which they
believed to be in, and not opposed to, the best interests of the Company.

ARTICLE XVI

GENERAL PROVISIONS

16.1         No Other Rights Conferred.  The establishment of the Plan shall not
confer upon any Agent any legal or equitable right against the Company or any
member of the Committee or the Board, except as expressly provided in the Plan.

16.2         No Employment Contract.  The Plan does not constitute inducement or
consideration for the services of any Agent, nor is it a contract between the
Company or American Equity and any Agent. Participation in the Plan shall not
give an Agent any right to be retained under his or her applicable agent’s
contract with American Equity.

16.3         Plan Interest Not Subject to Creditor Claims.  The interests of any
eligible individual under the Plan are not subject to the claims of creditors
and may not, in any way, be assigned, alienated or encumbered except as provided
in an Agreement.

7

--------------------------------------------------------------------------------


 

16.4         Applicable Laws.  The Plan shall be governed, construed and
administered in accordance with the laws of the State of Iowa.

16.5         Representations Regarding Investment Intent; Restrictive Legends. 
The Committee may require each person acquiring Shares pursuant to Options
hereunder to represent to and agree with the Company in writing that such person
is acquiring the Shares without a view to distribution thereof. The certificates
for such Shares may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer. All certificates for Shares issued
pursuant to the Plan shall be subject to such stock transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange or interdealer quotation system upon which the Common Stock is then
listed or quoted, and any applicable federal or state securities laws. The
Committee may place a legend or legends on any such certificates to make
appropriate reference to such restrictions. The certificates for Shares acquired
pursuant to an Option may also include any legend which the Committee deems
appropriate to reflect restrictions contained in this Plan or in the applicable
Agreement or to comply with the Iowa Business Corporation Law.

16.6         Regulatory Approvals.  The Company shall not be required to issue
any certificate or certificates for Shares upon the exercise of Options, or
record any person as a holder of record of such Shares, without obtaining, to
the complete satisfaction of the Committee, the approval of all regulatory
bodies deemed necessary by the Committee, and without complying to the
Committee’s complete satisfaction, with all rules and regulations, under
federal, state or local law deemed applicable by the Committee and all
applicable listing or exchange requirements.

8

--------------------------------------------------------------------------------


 

AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY
(“AEL”)
INDEPENDENT INSURANCE AGENT STOCK OPTION PLAN

Rules for Option Grants - 2007 Annuity Production

Qualification Period:
January 1, 2007 through December 31, 2007

RULES:

1.                                       Plan:       AEL has adopted an
Independent Insurance Agent Stock Option Plan (the “Plan”) under which
independent sales agents of American Equity Investment Life Insurance Company
(“American Equity”) may become eligible to receive grants of options to acquire
shares of the Common Stock of AEL. All capitalized terms used in these Rules but
not defined in this document shall have the meaning specified in the Plan.  All
provisions of these rules are subject to and governed by the Plan, and in the
event of any conflict between the provisions of these rules and those of the
Plan, the Plan will control.

2.                                       2007 Production Requirements for Option
Grants:

                                                                Subject to all
terms and conditions of these Rules and the Plan, Options may be granted to
Agents in accordance with the following tables:

Net Paid Annuity Production

Basic Grant Eligibility

$1,000,000

250 options

Each $100,000 over $1,000,000

25 options

 

Net Paid Annuity Production

Basic Grant Eligibility

$2,000,000

100 options

Each $100,000 over $2,000,000

100 options

                                                                Net Paid Annuity
Production shall include all first year premium received during the
Qualification Period in connection with any annuity offered and sold by American
Equity; provided that, (i) within the Qualification Period all documentation
required to issue any such annuity shall have been completed and submitted in
form and content satisfactory to American Equity in its sole discretion; (ii)
internal roll-over premium shall be excluded; and (iii) any premium refunded to
a policyholder by American Equity for any reason in its sole discretion shall be
excluded.

A-1

--------------------------------------------------------------------------------


 

3.                                       Conditions:

                                                a.             Agents who are
eligible to receive Options must each sign an Option Agreement in form and
content approved by AEL.

                                                b.             Taxes on the
exercise of any Option or the sale of Shares acquired upon the exercise of any
Option or otherwise relating to any Option are the sole responsibility of the
Agent.

                                                c.             No Option is
transferable.

                                                d.             AEL has no
obligation to facilitate the payment of the exercise price by the Agent.

                                                e.             To be eligible to
receive any Option grant the Agent must have a valid and existing contract with
American Equity and be in good standing with American Equity throughout the
Qualification Period and any applicable vesting period.

6.                                       Right of Set-Off.  AEL reserves the
right to apply all or any part of any Shares to satisfy any indebtedness of the
Agent to American Equity. Such indebtedness shall include any debit balance,
outstanding loan, indemnification obligation, or any other debt or charge of any
kind owed by the producer to American Equity whenever and however such debt or
charge is or was created.

7.                                       Interpretation.  AEL shall have the
sole right to interpret and administer these Rules, and all such interpretations
and actions shall be binding and conclusive on the Agents.

8.                                       Agents Contracts.  All terms and
conditions of each Agent’s contract with American Equity are incorporated by
reference in these Rules, including without limitation the requirement for
arbitration of any disputes concerning the interpretation or administration of
these Rules.

A-2

--------------------------------------------------------------------------------